DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,640,387.
 Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 requires the same processing steps as recited in claim 1 of U.S. Patent No. 10,640,387. Claim 1 of U.S. Patent No. 10,640,387 and claim 1 of the instant application require exposing silica sand proppant to a local electromagnetic radiation source in an exposer step and tumbling the exposed silica sand proppant in a tumbler. The examiner notes that the term “high-frequency” is a relative term of degree that does not limit the range of frequencies necessary for performing the method. For the purposes of examination, the examine will interpret the term “high-frequency to be 
Claim 2 of the instant application requires the same limitations as claim 2 of U.S. Patent No. 10,640,387.
Claim 3 of the instant application requires the same limitations as claim 3 of U.S. Patent No. 10,640,387.
Claim 4 of the instant application requires the same limitations as claim 4 of U.S. Patent No. 10,640,387.
Claim 5 of the instant application requires the same limitations as claim 5 of U.S. Patent No. 10,640,387.
Claims 6 and 12 of the instant application requires the same limitations as claim 6 of U.S. Patent No. 10,640,387.
Claim 7 of the instant application requires the same limitations as claim 7 of U.S. Patent No. 10,640,387.
Claim 8 of the instant application requires the same limitations as claim 8 of U.S. Patent No. 10,640,387.
Claim 9 of the instant application requires the same limitations as claim 9 of U.S. Patent No. 10,640,387.
Claims 10 of the instant application requires the same limitations as claim10 of U.S. Patent No. 10,640,387.


Claims 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-18 and 20 of U.S. Patent No. 10,640,387 in view of Smith et al. US2008/0135245 (US’245). 

Claims 13-15 of the instant application requires the same limitations as claims 17-18 and 20 of U.S. Patent No. 10,640,387 except for claims 17-18 and 20 do not require tumbling of the proppant. However it is known to combined tumbling and heating steps when preparing proppant material as taught by US’245 who teaches proppants which can be used to prop open subterranean formation fractions. Proppant formulations are further disclosed which use one or more proppants of the present invention (abstract). US’245 further teaches relevant quality parameters include: crush strength and hardness, particle size, particle size distribution (tight distributions are desirable), particle shape (spherical shape is desired) (preselected range of grain particle size) (para. 4). In the present invention, in one or more embodiments, the template material can be selected from, silicas (silica sand) (para. 114). The treatments to remove or diminish flaws on the substrate or template can include one or more chemical treatments, one or more mechanical treatments, and/or one or more thermal treatments (heating), and/or spark discharge treatment, or any combination of treatments (para. 94). Mechanical treatment(s) can be used, as indicated, to remove or reduce flaws on the substrate or template. The mechanical methods can include, but tumbling, tumbling in the presence of abrasive material, impingement, such as high-speed elastic collisions (impingement) with rigid surfaces, and the like (para. 97).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of U.S. Patent No. 10,640,387 to include adding the exposed silica sand proppant to a tumbler; and within a selected period of time after the at least a portion of the silica sand proppant has been exposed to the electromagnetic radiation, tumbling the at least a portion of exposed silica sand proppant in the tumbler because US’245 teaches it is known to combined tumbling and heating steps when preparing proppant material and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claims 1 and 4-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3 5-7, 9 and 12 of U.S. Patent No. 10,364,154. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 requires the same processing steps as recited in claim 
Claim 4 of the instant application requires the same limitations as claim 1 of U.S. Patent No. 10,364,154.
Claim 5 of the instant application requires the same limitations as claim 5 of U.S. Patent No. 10,364,154.
Claim 6 of the instant application requires the same limitations as claim 6 of U.S. Patent No. 10,364,154.
Claim 7 and 11 of the instant application requires the same limitations as claim 7 of U.S. Patent No. 10,364,154.
Claim 8 of the instant application requires the same limitations as claim 12 of U.S. Patent No. 10,364,154.
Claim 9 of the instant application requires the same limitations as claim 3 of U.S. Patent No. 10,364,154.
Claim 12 of the instant application requires the same limitations as claim 9 of U.S. Patent No. 10,364,154.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN F BERGNER/Examiner, Art Unit 1713